Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 11/08/2021, which has been entered and made of record.  Claims 1-3, 5-14 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 11/08/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “Hishinuma merely mentions "construction and maintenance such as inspection and repair is performed for devices or systems" without teaching anything related to "the display of images of equipment target for different works" (Remarks, page 9).
The examiner disagrees with Applicant’s premises and conclusion.  Hishinuman teaches “appearance image” and “3D shape information” of each target equipment throughout the article. A different work has different equipment thus the display appearance of the equipment will be different. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma et al. (US Pub 2020/0151450 A1) in view of Torio et al. (US Pub 2021/0255596 A1) and Wong et al. (US Pub 2014/0039954 A1).
As to claim 1, Hishinuma discloses an information processing device comprising: a memory; and one or a plurality of processors (Hishinuma, ¶0054), 
the processor being configured to control a display device to display the map (Hishinuma, Fig. 3, Fig. 5) and an image of the equipment according to a user (Hishinuma, Fig. 3, 5, 7-10, ¶0038, “display of a support image 9 (FIG. 7 and FIG. 8) for designating an inspection position of each target equipment 8 and display of another support image 9 (FIG. 9 and FIG. 10) for indicating an inspection state of each target equipment 8. That is, the support image 9 is displayed so as to be superimposed on the camera-image of each target equipment 8 imaged by the portable terminal 2.” ¶0047, “Each of the markers 15 and 16 includes information on marker ID (Identification) that enables the markers 15 and 16 to be distinguished from each other. In the management database 20 of the management computer 3, the marker IDs of the respective markers 15 and 16 and information on respective target equipment 8 are registered such that the ID of each marker 15 or 16 is linked or associated with the corresponding one or more target equipment 8.” ¶0079, “The “image of the target to be visually recognized by the worker” includes: an electronically generated image that consists of pixels depicting the target equipment 8 as a whole and is displayed on the display 25), 
control, in a case where (Hishinuma, ¶0126, “when the mark image 53 indicating the inspection location is touch-operated, an item 56 indicating the inspection content is displayed.”), 
Hishinuman, ¶0003, “a maintenance worker (hereinafter, shortly referred to as a worker) visually confirms the inspection target,” confirms the inspection target suggests it was installed.), and work for maintaining equipment (Hishinuman, ¶0004, “maintenance work such as inspection and repair of an inspection-target equipment.” ¶0133, “When construction and maintenance such as inspection and repair is performed for devices or systems in such a plant”),
request, in a case where the work is finished, the user to take an image of an installed state of the equipment and cause the memory to store the taken image (Hishinuma, ¶0100, “When the worker W touches the imaging button 50 (FIG. 6 to FIG. 11) displayed on the display 25, the camera-image imaged at the timing of the pressing is stored in the memory 27.” The image button is a request. ¶0154, “When the worker W touches the selection input section 66 for ending the processing related to the inspection, an inspection result list 68 is displayed. When the target equipment 8 is imaged, the inspection result includes the camera-image of the target equipment 8. When worker W touches the “OK” button 67 in the selection input section 66 for indicating that the inspection result has been confirmed, the report generation unit 38 automatically generates the report.” ¶0155. ¶0070, “The memory 27 stores predetermined data or camera-images imaged by the stereo camera 21. Each camera-image to be stored in the memory 27 may be a moving image or a still image.”)
work (Hishinumam, ¶0078, “The superimposed display unit 34 displays support information indicating the state of the target equipment 8, for example. In this manner, the worker W can grasp the state of each target equipment 8. The superimposed display unit 34 displays support information indicating the result of maintenance work on the target equipment 8, for example. In this manner, the worker W can grasp the result of the maintenance work on the target equipment 8.” ¶0079, “The “image of the target to be visually recognized by the worker”” “a visual image (i.e., real image) of the target equipment 8 to be directly and visually recognized by the worker W” ¶0082, “the value displayed by the instrument is recorded on the basis of the camera-image of the instrument (FIG. 6). That is, the result recording unit 37 performs control to record the confirmation result together with the position of the target equipment 8 and the time information.”¶0116, “the target equipment 8 is recognized on the basis of the appearance image or the 3D shape information.” ¶0117, “The appearance image ID is identification information by which the appearance images of the respective target equipment 8 preliminarily registered in the management database 20 can individually identified or distinguished.” Appearance image are individually identified thus it has different display appearance for different equipment. When confirmation work and maintenance work are on different equipments, the appearance image would be different since the equipments are different. )

Torio teaches the image of the equipment is the image marker for selection (Torio, Fig. 2, ¶0026, “The categories may be selected or opened to view details or content of the category. For example, a device icon under the equipment/devices category 218 may represent a configuration file for the device 220, 221, 222, 223. Device 220 may be a controller or a control module of the controller. Device 221 may be pressure transmitter. Device 222 may be a valve actuator. Device 223 may be a valve position transmitter. Selecting a device icon 220-223 may display the contents of a configuration file for a device.”).
Hishinuma and Torio are considered to be analogous art because all pertain to user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Hishinuma with the features of “the image of the equipment is the image marker for selection” as taught by Torio. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
In addition, Wong also discloses the work includes two types of work, namely confirmation work to confirm that equipment is installed (Wong, ¶0003, “confirming installation dates, and, confirming installation” ¶0052, “confirming proper installation and function of the device” ¶0075, “the provider 640 may be required to take photographs of a number of aspects of the purportedly completed installation or to take photographs from a number of angles to permit remote verification that the installation is completed.”), 
and work for maintaining equipment (Wong, ¶0054, “templates 304 used to outline each of the individual tasks to be performed” ¶0060, “generate project templates 311-314 that include tasks for each of the implementations of a project.” Fig. 6, ¶0093, “upgrading”)
control to differentiate a display appearance of an image of equipment targeted for confirmation work from a display appearance of an image of equipment targeted for maintenance work (Wong,¶0074, “The provider 640 may be asked to select corresponding milestone fields upon completion of an associated milestone activity or to initiate some other communication to signal reaching each milestone. For example, if the project involves installation of new telecommunications or point of sale equipment, the milestones may include disconnection of old equipment, installation of appropriate wiring or wiring harnesses, installation of new hardware, installation of software, testing, client acceptance, or other activities.” Fig. 6, item 607, “the checklist for onsite activities” would be different for different type of works. Item 602 documentation for job would also be different for different task. ¶0093, “The information on experience may also be specific with an exact type of equipment or model of device being installed. Thus, as desired, the project management information may be able to identify providers that have experience in installing, upgrading, or otherwise working with a particular class, brand, or model of device in a particular type of industry and in a particular type of location, to ensure that appropriately skilled providers are selected for particular tasks.” Different class, brand, or model of device would have different appearance.)
Hishinuma, Torio and Wong are considered to be analogous art because all pertain to user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Hishinuma with the features of “confirmation work to confirm that equipment is installed and work for maintaining equipment” as taught by Wong. The claim would have been obvious because verifying that the device works correctly after installation may be performed by one person, one group of people, or one computing system that can become facile at performing such testing and, thus, may perform the testing very efficiently across the numerous implementation locations. Thus, templification of project tasks may enable a project to be performed efficiently (Wong, ¶0052).

As to claim 2, claim 1 is incorporated and the combination of Hishinuma, Torio and Wong discloses the processor is configured to control to differentiate a display appearance of an image of equipment corresponding to the user from a display appearance of an image of equipment not corresponding to the user (Hishinuma, Fig. 5, there is an marker for the target of maintenance work. ¶0043, “the target of maintenance work” ¶0125-0126. The target of maintenance work is associated with user W.).

As to claim 3, claim 1 is incorporated and the combination of Hishinuma, Torio and Wong discloses the processor is configured to control to differentiate a display appearance of an image of equipment targeted for work currently from a display appearance of an image of equipment not targeted for work currently (Hishinuma, Fig. 5, there is an marker for the target of maintenance work. ¶0043, “the target of maintenance work” ¶0125-0126.).

As to claim 4, claim 1 is incorporated and the combination of Hishinuma, Torio and Wong discloses the work includes two types of work, namely confirmation work to confirm that equipment is installed (Hishinuman, ¶0003, “a maintenance worker (hereinafter, shortly referred to as a worker) visually confirms the inspection target,”), and work for maintaining equipment (Hishinuman, ¶0004, “maintenance work such as inspection and repair of an inspection-target equipment.” ¶0133, “When construction and maintenance such as inspection and repair is performed for devices or systems in such a plant”), and the processor is configured to control to differentiate a display appearance of an image of equipment targeted for confirmation work from a display appearance of an image of equipment targeted for maintenance work (Hishinumam, ¶0078, “The superimposed display unit 34 displays support information indicating the result of maintenance work on the target equipment 8, for example. In this manner, the worker W can grasp the result of the maintenance work on the target equipment 8.”  “differentiate a display appearance” would have been obvious to one of ordinary skill in the art at the time of the invention, it is deemed to be a design consideration which fails to patentably distinguish over the prior art.)

As to claim 6, claim 4 is incorporated and the combination of Hishinuma, Torio and Wong discloses the processor is configured to present, after the work by the user, a screen for reporting to an administrator of the equipment in a case where an installation position of the equipment has changed (Hishinuma, ¶0083, The report generation unit 38 performs control to automatically generate a report on the basis of the recorded inspection contents and positional information after the maintenance work is completed (FIG. 12).”).

As to claim 10, the combination of Hishinuma, Torio and Wong discloses a non-transitory computer readable medium storing a program causing a computer provided with a memory and one or a plurality of processors to execute a process for processing information, the process comprising: controlling a display device to display the map and an image of an equipment according to a user, controlling, in a case where the image is selected, the display device to display information related to work to be performed on the equipment in the image, wherein the work includes two types of work, namely confirmation work to confirm that equipment is installed, and work for maintaining equipment, and requesting, in a case where the work is finished, the user to take an image of an installed state of the equipment, and causing the memory to store (See claim 1 for detailed analysis.).

As to claim 11, the combination of Hishinuma, Torio and Wong discloses an information processing device comprising: display device controlling means for controlling a display device to display a map and an image of an equipment according to a user, and in a case where the image is selected, controlling the display device to display information related to work to be performed on the equipment in the image; wherein the work includes two types of work, namely confirmation work to confirm that equipment is installed, and work for maintaining equipment; and requesting means for requesting, in a case where the work is finished, the user to take an image of an installed state of the equipment, and causing the memory to store the taken image, wherein the display device controlling means further controls to differentiate a display appearance of an image of equipment targeted for confirmation work from a display appearance of an image of equipment targeted for maintenance work (See claim 1 for detailed analysis.).

As to claim 12, claim 1 is incorporated and the combination of Hishinuma, Torio and Wong discloses the memory storing the map, information related to equipment (Hishinuma, Fig .3, ¶0036, “A large number of target equipment 8 (FIG. 3) are disposed at the work site, and these target equipment 8 are to be subjected to maintenance work such as inspection and repair.” Fig. 5, ¶0126, “The display contents on the navigation screen include: a sketch 51 of the building 10; a mark image 52 indicating the current position of the worker W; a mark image 53 indicating an inspection location where the target equipment 8 to be inspected exists; and a selection input section 54 for displaying an inspection plan, and a selection input section 55 for starting processing related to inspection. Further, when the mark image 53 indicating the inspection location is touch-operated, an item 56 indicating the inspection content is displayed. This navigation screen guides the worker W to the inspection location. Using this navigation function enables the worker W to check the inspection location and can prevent backtracking of work.”), 

As to claim 13, claim 10 is incorporated and the combination of Hishinuma, Torio and Wong discloses the memory storing the map, information related to equipment installed in a region indicated by the map, and a person who is to work on the equipment in association with each other (See claim 12 for detailed analysis.).

As to claim 14, claim 11 is incorporated and the combination of Hishinuma, Torio and Wong discloses the memory storing the map, information related to (See claim 13 for detailed analysis.).

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma et al. (US Pub 2020/0151450 A1) in view of Torio et al. (US Pub 2021/0255596 A1), Wong et al. (US Pub 2014/0039954 A1) and Yellin et al. (US Pub 2021/0073694 A1)

As to claim 5, claim 1 is incorporated and the combination of Hishinuma, Torio and Wong does not disclose the processor is configured to compare an image taken before the work is performed by the user to an image taken after the work is performed, and in a case where the work is incomplete, request the user to install the equipment again, request the user to take an image of the reinstalled equipment, and cause the memory to store the taken image.
Yellin teaches compare an image taken before the work is performed by the user to an image taken after the work is performed, and in a case where the work is incomplete, request the user to install the equipment again, request the user to take an image of the reinstalled equipment, and cause the memory to store the taken image (Yellin, ¶0218, “One or more images, e.g., from the 3D and/or BIM models, from photography, or the like, may be linked to one or more items in the SOV. The system may be configured to compare an image of a given work item, compare the image to what is expected by data in the SOV, and determine in real-time whether the percentage of billing completion is consistent with what is actually present in the field. If misalignment is detected, then a mitigation flag may be generated and transmitted. For example, a mitigation flag may be generated and transmitted when the percentage of completion for drywall is 100% in the SOV, but an analysis of an image of the drywall work detects incomplete work.” Reinstall would be an obvious corrective or mitigation action.).
Hishinuma, Torio, Wong and Yellin are considered to be analogous art because all pertain to user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Hishinuma with the features of “compare an image taken before the work is performed by the user to an image taken after the work is performed, and in a case where the work is incomplete, request the user to install the equipment again, request the user to take an image of the reinstalled equipment, and cause the memory to store the taken image” as taught by Yellin. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

As to claim 7, claim 5 is incorporated and the combination of Hishinuma, Torio, Wong and Yellin teaches the processor is configured to present, after the work by the (Hishinuma, ¶0083, The report generation unit 38 performs control to automatically generate a report on the basis of the recorded inspection contents and positional information after the maintenance work is completed (FIG. 12).”):

As to claim 8, claim 5 is incorporated and the combination of Hishinuma, Torio, Wong and Yellin teaches the processor is configured to request the user to install the equipment again in a case where the equipment is a predetermined type of equipment and the work is incomplete (Yellin, ¶0218, “One or more images, e.g., from the 3D and/or BIM models, from photography, or the like, may be linked to one or more items in the SOV. The system may be configured to compare an image of a given work item, compare the image to what is expected by data in the SOV, and determine in real-time whether the percentage of billing completion is consistent with what is actually present in the field. If misalignment is detected, then a mitigation flag may be generated and transmitted. For example, a mitigation flag may be generated and transmitted when the percentage of completion for drywall is 100% in the SOV, but an analysis of an image of the drywall work detects incomplete work.” Reinstall would be an obvious corrective or mitigation action.).

As to claim 9, claim 5 is incorporated and the combination of Hishinuma, Torio, Wong and Yellin teaches the processor is configured to request the user to indicate the position where the equipment is installed on the map in a case where the equipment is not a predetermined type of equipment and the position where the equipment is installed has become a different position (Hishinuma, ¶0056, “the positional information of the reference position and the positional information of each of the target equipment 8 are registered.” ¶0083, “generate a report on the basis of the recorded inspection contents and positional information after the maintenance work is completed”. Yellin, ¶0128, “Documents and photographs that log the transfer of the materials are completed on-location.” ¶0164, “The data sensed from the location sensors 62C may be recorded” “in conjunction with GPS data to record the position of the drone 62C to correlate this position with verification component data collected at that position, including for example, photographic/video images collected at that position.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/
Primary Examiner, Art Unit 2613